Exhibit 10.7
 
RESTRICTED STOCK UNIT AGREEMENT
 
Name of Participant:
               
Name of Plan:
2016 Valvoline Inc. Incentive Plan
               
Number of Restricted Stock Units:
               
Vesting Dates:
               
Date of Award:
  
 , 20    


 
Valvoline Inc. (“Valvoline”) hereby grants to the above-named Participant (the
“Participant”) _____________________ a Restricted Stock Unit (“RSU”) award (this
“Award”) pursuant to the 2016 Valvoline Inc. Incentive Plan (the “Plan”) and
this agreement (this “Agreement”), in order to provide the Participant with an
additional incentive to continue his or her services to Valvoline and its
Subsidiaries and to continue to work for the best interests of Valvoline and its
Subsidiaries.  Each Restricted Stock Unit represents the contingent right (as
set forth herein) of the Participant to receive a cash amount equal to the Fair
Market Value of one share of Common Stock, par value $0.01 per share, on the
applicable vesting date (as defined below).


Valvoline confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of RSUs set forth above, subject to and upon all the terms,
provisions and conditions contained herein and in the Plan, including but not
limited to the forfeiture provisions of Section 16(H) of the Plan.  Capitalized
terms used but not defined in this Agreement shall have the meanings given to
such terms in the Plan.


Following acceptance of this Award by the Participant, as provided for
hereunder, the applicable number of RSUs set forth above will become vested on
the applicable vesting date set forth above (the applicable “Vesting Date”);
provided that, except as otherwise provided in Section 12 of the Plan in the
event of a Change in Control or as otherwise determined by the Compensation
Committee, in the case of the Participant’s death or termination of employment
for any reason prior to a Vesting Date, all RSUs which have not vested prior to
such death or termination of employment will be forfeited. Notwithstanding the
foregoing, the Compensation Committee may, in its sole discretion, provide for
accelerated vesting of the Award or any portion thereof at any time and for any
reason.


The Award shall be governed by Section 12 of the Plan in the event of a Change
in Control; provided that, without limiting Section 12(A)(3) of the Plan, the
Award will not be considered to be assumed, continued, converted or replaced by
the surviving or resulting entity in connection with a Change in Control unless,
in each case as determined by the Compensation Committee in its sole discretion
prior to such Change in Control, (1) the number and kind of shares or other
securities underlying the Award are adjusted to prevent dilution of the
Participant’s rights hereunder and to preserve the intrinsic value and material
terms and conditions of the Award as in effect prior to the Change in Control,
and (2) immediately following the Change in Control the Award relates to shares
of stock in the surviving or resulting entity which are publicly traded and
listed on a national securities exchange.


On each date that cash dividends are paid to holders of Common Stock, the
Participant will be credited with a number of additional Restricted Stock Units
equal to (1) the product of (A) the
 
 
 
 
Personal and Confidential

--------------------------------------------------------------------------------

 
 
number of then-outstanding Restricted Stock Units held by the Participant as of
the date of record for such dividend multiplied by (B) the per share cash
dividend amount, divided by (2) the closing stock price of Common Stock on the
NYSE Composite Tape on the date of record for such dividend.  Such additional
Restricted Stock Units will be subject to the same vesting conditions and
restrictions as the underlying Restricted Stock Units to which they relate and
shall be subject to all the terms and conditions of this Agreement and the Plan.
 
The Restricted Stock Units and the Participant’s rights under this Agreement may
not be sold, assigned, transferred, pledged or otherwise encumbered.


Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Valvoline or any of its Subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Valvoline, its Subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan.  The Participant
understands that such processing of this information may need to be carried out
by Valvoline, its affiliates and Subsidiaries and by third party administrators
whether such persons are located within the Participant’s country or elsewhere,
including the United States of America.  By accepting this Award, the
Participant consents to the processing of information relating to the
Participant and the Participant’s participation in the Plan in any one or more
of the ways referred to above.


The Participant consents and agrees to electronic delivery of any documents that
Valvoline may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan.  The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Valvoline at 100 Valvoline Way, Lexington, KY 40509,
Attention: Stock Plan Administrator, this consent shall be effective for the
duration of the Award.  The Participant also understands that the Participant
shall have the right at any time to request that Valvoline deliver written
copies of any and all materials referred to above at no charge.


In consideration of this Award, the Participant agrees that, during the
Participant’s employment and the twenty-four (24) month period following the
Participant’s termination of employment for any reason, without the prior
written consent of Valvoline, the Participant will not:


(i)            engage directly or indirectly in any manner or capacity as
principal, agent, partner, officer, director, employee or otherwise in any
business or activity competitive with the business conducted by Valvoline or any
of its Subsidiaries; or


(ii)            perform any act or engage in any activity that is detrimental to
the best interests of Valvoline or any of its Subsidiaries, including, without
limitation:


(a)            solicit or encourage any existing or former employee, director,
contractor, consultant, customer or supplier of Valvoline or any of its
Subsidiaries to terminate his, her or its relationship with Valvoline or any of
its Subsidiaries for any reason; or


(b)            disclose proprietary or confidential information of Valvoline or
any of its Subsidiaries to third parties or use any such proprietary or
confidential information for the

 
 
 
 
 
Personal and Confidential 
2

--------------------------------------------------------------------------------

 
benefit of anyone other than Valvoline and its Subsidiaries (clauses (i) and
(ii), the “Participant Covenants”);
 
provided, however, that clause (ii) above shall not be breached in the event
that the Participant discloses proprietary or confidential information to the
Securities and Exchange Commission, to the extent necessary to report suspected
or actual violations of U.S. securities laws, or the Participant’s disclosure of
proprietary or confidential information is protected under the whistleblower
provisions of any applicable law or regulation.  Furthermore, Participant is
advised that if Participant discloses proprietary or confidential information of
Valvoline that constitutes a trade secret to which the U.S. Defend Trade Secrets
Act (18 USC Section 1833(b)) applies, then Participant shall not be held
criminally or civilly liable under any federal or state trade secret law, or
considered to be in violation of the terms of this Agreement, where
Participant’s disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law and in confidence to a federal,
state, or local government official, whether directly or indirectly, or to an
attorney; or where Participant’s disclosure is made in a complaint or other
document filed in a lawsuit or other proceeding against Valvoline and such
filing is made under seal.  The Participant understands that if he or she makes
a disclosure of proprietary or confidential information that is covered above,
he or she is not required to inform Valvoline, in advance or otherwise, that
such disclosure(s) has been made.  Nothing in this Agreement shall prohibit the
Participant from maintaining the confidentiality of a claim with a governmental
agency that is responsible for enforcing a law, or cooperating, participating or
assisting in any governmental or regulatory entity investigation or proceeding.


Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment for any reason, Valvoline may:  (i) cancel this Award; (ii) eliminate
or reduce the amount of any compensation, benefit, or payment otherwise payable
by Valvoline or any of its Subsidiaries (either directly or under any employee
benefit or compensation plan, agreement, or arrangement, except to the extent
such compensation, benefit or payment constitutes deferred compensation under
Section 409A of the Internal Revenue Code (“Section 409A”) and such elimination
or reduction would trigger a tax or penalty under Section 409A) to or on behalf
of the Participant in an amount up to the total amount paid or payable to the
Participant under this Agreement; and/or (iii) require the Participant to pay
Valvoline an amount up to the total amount paid to the Participant under this
Agreement, in each case together with the amount of Valvoline’s court costs,
attorney fees, and other costs and expenses incurred in connection therewith. 
For purposes of this paragraph, the total amount paid under this Agreement shall
be determined based on the closing stock price of Common Stock on the date or
dates any shares of Common Stock are delivered in accordance with this
Agreement, as determined by the Compensation Committee.


This Award of Restricted Stock Units is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the [  ]
website.  The right to the Restricted Stock Units under this Award shall expire
if not accepted by _________________.


By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Valvoline’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”).  The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.
 
 
 
 
Personal and Confidential
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Valvoline has caused this instrument to be executed and
delivered effective as of the day and year first above written.




Valvoline Inc.

 


By:
       
Name:
       
Title:
   




 
 
 
 
 
Personal and Confidential
 
4